IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-NO. 0137-08


ANDREW RAMIREZ MARTINEZ, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOUTEENTH COURT OF APPEALS
HARRIS COUNTY


Per curiam.  KEASLER and HERVEY, JJ., dissent.

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(I)
and 68.5, because the original petition does not contain a copy of the opinion of the court
of appeals and  grounds and reasons for review are longer than 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.
En banc.
Delivered:   May 21, 2008
Do Not Publish.